    LAW OFFICES OF PETER GUADAGNINO
                      A PROFESSIONAL CORPORATION
                             PETER GUADAGNINO, ESQ.
                           ATTORNEY AND COUNSELOR AT LAW

                                30 WALL STREET, 8TH FLOOR
                                NEW YORK, NEW YORK 10005
                                        OFFICE (212) 709-8099
                                      FASCIMILE (718) 213-4744



                                         May 4, 2021


BY ECF

The Honorable Leo Glasser
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

         Re: United States v. Akmal Narzikulov 19 Cr. 223 (ILG)

Dear Judge Glasser:

       I am writing to respectfully request a telephone conference, as soon as possible, to
discuss issues regarding trial readiness for June 21, 2021 as they pertain to Mr. Narzikulov. I
waive my client’s appearance for the conference.



                                                             Respectfully Submitted,

                                                             Peter Guadagnino
                                                             Peter Guadagnino, Esq.

                                                             Attorney for Akmal Narzikulov
